Exhibit 10.1

EXECUTION VERSION

THIRD AMENDED AND RESTATED ADVISORY AGREEMENT

THIS THIRD AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”), dated as
of December 21, 2010 is made and entered into among CB RICHARD ELLIS REALTY
TRUST, a Maryland real estate investment trust (the “Company”), CBRE OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Operating Partnership”)
and CBRE ADVISORS LLC, a Delaware limited liability company (the “Advisor”).

W I T N E S S E T H

WHEREAS, the Company has elected to be taxed as a REIT (as defined below), and
to invest its funds in investments permitted by the terms of the Company’s
Declaration of Trust (as defined herein) and Sections 856 through 860 of the
Code (as defined below);

WHEREAS, the Company is the general partner of the Operating Partnership and
intends to conduct all of its business and make all investments through the
Operating Partnership;

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities available to the Advisor and to have the Advisor undertake the duties
and responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Trustees of the Company all as provided herein;

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Trustees, on the terms and conditions
hereinafter set forth; and

WHEREAS, the parties hereto are party to a Second Amended and Restated Advisory
Agreement (the “Amended Advisory Agreement”), dated as of January 30, 2009,
which was renewed by the parties hereto on January 30, 2010 for a term of one
year;

WHEREAS, the parties hereto wish to modify the term of the Amended Advisory
Agreement in the manner set forth in Section 14 hereof to permit the Board of
Trustees (as defined below) the opportunity to review the Company’s Annual
Report on Form 10-K as part of its annual evaluation of the Advisor’s
performance that it must undertake prior to formally renewing this Agreement as
required by the Declaration of Trust (as defined below).

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:

Acquisition Expenses. As such term is defined in the Declaration of Trust.

Acquisition Fee. The Acquisition Fee payable to the Advisor or its Affiliates as
set forth in Section 8(b).



--------------------------------------------------------------------------------

Advisor. CBRE Advisors LLC, a Delaware limited liability company, any successor
advisor to the Company, or any Person to which CBRE Advisors LLC or any
successor advisor subcontracts substantially all of its functions.
Notwithstanding the foregoing, a Person hired or retained by CBRE Advisors LLC
to perform services for the Company or the Operating Partnership that is not
hired or retained to perform substantially all of the functions of CBRE Advisors
LLC with respect to the Company or the Operating Partnership as a whole shall
not be deemed to be an Advisor.

Affiliate or Affiliated. As such term is defined in the Declaration of Trust.

Appraised Value. As such term is defined in the Declaration of Trust.

“Bankruptcy” means, with respect to any Person, (a) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States Code
or any other federal, state or foreign insolvency law, or such Person’s filing
an answer consenting to or acquiescing in any such petition, (b) the making by
such Person of any assignment for the benefit of its creditors, (c) the
expiration of sixty (60) days after the filing of an involuntary petition under
Title 11 of the Unites States Code, an application for the appointment of a
receiver for a material portion of the assets of such Person, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other federal, state or foreign insolvency law, provided that
the same shall not have been vacated, set aside or stayed within such 60-day
period, (d) the entry against it of a final and non-appealable order for relief
under any bankruptcy, insolvency or similar law now or hereinafter in effect,
(e) the attachment or other judicial seizure of all or substantially all of its
assets, which remains pending, (f) its acknowledgement in writing of its
inability to pay its debts as they come due, (g) its entry into an offer of
settlement, extension or composition to its creditors generally, (h) its taking
any action for the purpose of effecting any of the foregoing, or (i) a
determination by the Board, in its reasonable discretion, that such Person is
bankrupt, insolvent or otherwise unable to pay its debts as they come due.

Board of Trustees or Board. The persons holding such office, as of any
particular time, under the Declaration of Trust of the Company, whether they be
the Trustees named therein or additional or successor Trustees.

Book Value. As such term is defined in the Declaration of Trust.

Bylaws. The Amended and Restated Bylaws of the Company, as amended from time to
time.

Cause. With respect to the termination of this Agreement, (i) fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor, (ii) a material breach of this Agreement by the Advisor which
remains uncured after 30 days’ written notice, (iii) the Bankruptcy or
insolvency of the Advisor, CB Richard Ellis Investors L.L.C. and/or CB Richard
Ellis Group, Inc. (collectively the “Sponsor Entities”), or (iv) there is a
dissolution of any of the Sponsor Entities.

Class B Interest. As such term is defined in Section 8(e).

 

- 2 -



--------------------------------------------------------------------------------

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

Common Shares. Any of the Company’s common shares of beneficial interest, par
value $0.01 per share.

Company. As such term is defined in the preamble of this Agreement.

Competitive Real Estate Commission. As such term is defined in the Declaration
of Trust.

Contract Purchase Price. As such term is defined in the Declaration of Trust.

Dealer Manager. As such term is defined in the Declaration of Trust.

Declaration of Trust. The Second Amended and Restated Declaration of Trust of
the Company under Title 8 of the Corporations and Associations Article of the
Annotated Code of Maryland, as amended from time to time.

Effective Date. As such term is defined in the Declaration of Trust.

GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.

Gross Proceeds. As such term is defined in the Declaration of Trust.

Independent Appraiser. As such term is defined in the Declaration of Trust.

Independent Trustee. As such term is defined in the Declaration of Trust.

Investment Management Fee. The Investment Management Fee payable to the Advisor
as defined in Section 8(a).

Joint Ventures. As such term is defined in the Declaration of Trust.

Mortgage. As such term is defined in the Declaration of Trust.

Net Income. As such term is defined in the Declaration of Trust.

Net Operating Income. Equal to (i) revenues from Properties, less deferred rents
receivable, calculated, in each case, in accordance with GAAP, plus
(ii) payments received pursuant to master lease agreements with sellers of
Properties, less (iii) the costs of maintaining the Properties, including,
without limitation, taxes, insurance, repairs and maintenance, but excluding
depreciation, amortization, principal and interest payments, and capital
expenditures, calculated, in each case, in accordance with GAAP.

Net Sales Proceeds. As such term is defined in the Declaration of Trust.

 

- 3 -



--------------------------------------------------------------------------------

Offering. As such term is defined in the Declaration of Trust.

Operating Expenses. All costs and expenses of every character paid or incurred
by the Company as determined under generally accepted accounting principles,
that are in any way related to the operation of the Company or to Company
business, including advisory fees, but excluding (i) the expenses of raising
capital such as Organization and Offering Expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other such expenses and tax incurred in connection with the issuance,
distribution, transfer, registration and listing of the Shares, (ii) interest
payments, (iii) taxes, (iv) non-cash expenditures such as depreciation,
amortization and bad debt reserves, (v) Acquisition Expenses, (vi) real estate
commissions on the Sale of Property, and (vii) other fees and expenses connected
with the acquisition and disposition of real estate interests, mortgage loans or
other property.

Operating Partnership. As such term is defined in the preamble of this
Agreement.

Operating Partnership Agreement. As such term is defined in the Declaration of
Trust.

Organizational and Offering Expenses. As such term is defined in the Declaration
of Trust.

Person. As such term is defined in the Declaration of Trust.

Property or Properties. As such term is defined in the Declaration of Trust.

Property Management, Leasing and Construction Fees. The Property Management,
Leasing and Construction Fees payable to the Advisor or its Affiliates as set
forth in Section 8(c).

Prospectus. As such term is defined in the Declaration of Trust.

Real Estate Commission Fee on Sale of Property. The Real Estate Commission Fees
on Sale of Property payable to the Advisor or its Affiliates as set forth in
Section 8(d).

REIT. A real estate investment trust under Section 856 of the Code.

Sale or Sales. As such term is defined in the Declaration of Trust.

Securities. As such term is defined in the Declaration of Trust.

Shareholders. The record holders of the Company’s Shares as maintained in the
Advisor’s books and records.

Shares. Any of the Company’s shares of beneficial interest of any class or
series, including the Common Shares.

Soliciting Dealers. As such term is defined in the Declaration of Trust.

Termination Date. The date of termination of the Agreement.

Total Assets. As such term is defined in the Declaration of Trust.

 

- 4 -



--------------------------------------------------------------------------------

Trustee. A member of the Board of Trustees of the Company.

2%/25% Guidelines. The requirement pursuant to the North American Securities
Administrators Association, Inc.’s Statement of Policy Regarding Real Estate
Investment Trusts, as amended from time to time, that, in any 12 month period,
total Operating Expenses not exceed the greater of 2% of the Company’s Average
Invested Assets during such 12 month period or 25% of the Company’s Net Income
over the same 12 month period.

2. Appointment. Each of the Company and the Operating Partnership hereby
appoints the Advisor to serve as its advisor on the terms and conditions set
forth in this Agreement, and the Advisor hereby accepts such appointment.

3. Duties of the Advisor. The Advisor undertakes to use its best efforts to
present to the Company potential investment opportunities and to provide a
continuing and suitable investment program consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Board. The Advisor shall devote sufficient resources to the
administration of the Company to discharge its obligations hereunder. In
performance of this undertaking, subject to the supervision of the Board and
consistent with the provisions set forth herein and in Declaration of Trust and
Bylaws of the Company, the Advisor shall, either directly or by engaging an
Affiliate:

(a) serve as the Company’s investment and financial advisor and provide research
and economic and statistical data in connection with the Company’s assets and
investment policies;

(b) provide the daily management of the Company and perform and supervise the
various administrative functions reasonably necessary for the management of the
Company;

(c) maintain and preserve the books and records of the Company, including share
books and records reflecting a record of the Shareholders and their ownership of
the Company’s uncertificated Shares;

(d) investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, real estate management companies,
real estate operating companies, securities investment advisors, mortgagors, and
any and all agents for any of the foregoing, including Affiliates of the
Advisor, and Persons acting in any other capacity deemed by the Advisor
necessary or desirable for the performance of any of the foregoing services,
including but not limited to entering into contracts in the name of the Company
with any of the foregoing;

(e) consult with the officers and the Board of the Company and assist the Board
in the formulation and implementation of the Company’s financial policies, and,
as necessary, furnish the Board with advice and recommendations with respect to
the making of investments consistent with the investment objectives and policies
of the Company and in connection with any borrowings proposed to be undertaken
by the Company;

 

- 5 -



--------------------------------------------------------------------------------

(f) subject to the provisions of Sections 3(h) and 4 hereof, (i) locate, analyze
and select potential investments in Properties, (ii) structure and negotiate the
terms and conditions of transactions pursuant to which investment in Properties
will be made; (iii) make investments in Properties on behalf of the Company or
the Operating Partnership in compliance with the investment objectives and
policies of the Company; (iv) arrange for financing and refinancing and make
other changes in the asset or capital structure of, and dispose of, reinvest the
proceeds from the sale of, or otherwise deal with the investments in, Property;
(v) enter into leases and service contracts for Property and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of such Property; (vi) select Joint Venture partners, structure
corresponding agreements and oversee and monitor these relationships;
(vii) oversee Affiliated and non-Affiliated Persons with whom the Advisor
contracts to perform certain of the services required to be performed under this
Agreement; (viii) manage accounting and other record keeping functions for the
Company and the Operating Partnership; and (ix) recommend liquidity events to
the Board when appropriate;

(g) provide the Board with periodic reports regarding prospective investments in
Properties;

(h) obtain the prior approval of the Board (including a majority of all
Independent Trustees) for any and all investments in, or financings or
dispositions of, Properties, except as described herein;

(i) negotiate on behalf of the Company with banks or lenders for loans to be
made to the Company, and negotiate on behalf of the Company with investment
banking firms and broker-dealers or negotiate private sales of Shares and
Securities or obtain loans for the Company, but in no event in such a way so
that the Advisor shall be acting as broker-dealer or underwriter; and provided,
further, that any fees and costs payable to third parties incurred by the
Advisor in connection with the foregoing shall be the responsibility of the
Company;

(j) obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of investments or contemplated
investments of the Company in Properties;

(k) from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to the Company under this
Agreement, including reports with respect to potential conflicts of interest
involving the Advisor or any of its Affiliates;

(l) provide the Company with all necessary cash management services;

(m) do all things necessary to assure its ability to render the services
described in this Agreement;

(n) deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Properties; and

(o) notify the Board of all proposed material transactions before they are
completed.

Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person so long as the Advisor or any Affiliate remains responsible
for the performance of the duties set forth in this Section 3.

 

- 6 -



--------------------------------------------------------------------------------

4. Authority of Advisor.

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Section 4 and in Section 7), and subject to the continuing and exclusive
authority of the Board over the management of the Company, the Board hereby
delegates to the Advisor the authority to (1) locate, analyze and select
investment opportunities, (2) structure the terms and conditions of transactions
pursuant to which investments will be made or acquired for the Company or the
Operating Partnership, (3) acquire Properties in compliance with the investment
objectives and policies of the Company, (4) arrange for financing or refinancing
of Properties, (5) enter into leases and service contracts for the Company’s
Properties, including oversight of Affiliated companies that perform property
management services for the Company, (6) oversee non-affiliated property
managers and other non-affiliated Persons who perform services for the Company;
and (7) undertake accounting and other record-keeping functions at the Property
level.

(b) Notwithstanding the foregoing, any investment in Properties, including any
acquisition of Property by the Company or the Operating Partnership (as well as
any financing acquired by the Company or the Operating Partnership in connection
with such acquisition), will require the prior approval of the Board. The
Company shall not purchase or lease properties in which the Advisor or its
Affiliates has an interest without a determination by a majority of the Board,
including a majority of any Independent Trustees not otherwise interested in
such transaction, that such transaction is fair and commercially reasonable to
the Company and at a price to the Company no greater than the cost of the
property to the Advisor or its Affiliates, unless there is substantial
justification for any amount that exceeds such cost and such excess amount is
determined to be reasonable. In no event shall the Company acquire any such
property at an amount in excess of its current Appraised Value. The Company
shall not sell or lease properties to the Advisor or its Affiliates or to the
Company’s Trustees unless a majority of the Board; including a majority of any
Independent Trustees not otherwise interested in the transaction, determine the
transaction is fair and reasonable to the Company.

(c) If a transaction requires approval by the Independent Trustees, the Advisor
will deliver to the Independent Trustees all documents required by them to
properly evaluate the proposed investment in the Property.

The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 4. If and to the extent the Board
so modifies or revokes the authority contained herein, the Advisor shall
henceforth submit to the Board for prior approval such proposed transactions
involving investments in Property as thereafter require prior approval, provided
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
such notification.

There shall be no limitation on any shareholder, director, trustee, officer,
employee or Affiliate of the Advisor serving as a Trustee or any officer of the
Company, except that no employee of the Advisor or its Affiliates who also is a
Trustee or officer of the Company shall receive any compensation from the
Company for serving as a Trustee or officer other than for reasonable
reimbursement for travel and related expenses incurred in attending meetings of
the Board.

 

- 7 -



--------------------------------------------------------------------------------

5. Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
under such terms and conditions as the Board may approve, provided that no funds
shall be commingled with the funds of the Advisor; and the Advisor shall from
time to time render appropriate accountings of such collections and payments to
the Board and to the auditors of the Company.

6. Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company.

7. Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the qualification
of the Company as a REIT under the Code, (b) subject the Company to regulation
under the Investment Company Act of 1940, as amended, or (c) violate any law,
rule, regulation or statement of policy of any governmental body or agency
having jurisdiction over the Company, its Shares or its Securities, or otherwise
not be permitted by the Declaration of Trust or Bylaws of the Company, except if
such action shall be ordered by the Board, in which case the Advisor shall
notify promptly the Board of the Advisor’s judgment of the potential impact of
such action and shall refrain from taking such action until it receives further
clarification or instructions from the Board. In such event the Advisor shall
have no liability for acting in accordance with the specific instructions of the
Board so given. Notwithstanding the foregoing, the Advisor, its directors,
officers, employees and members, and the partners, directors, officers, members
and stockholders of the Advisor’s Affiliates shall not be liable to the Company
or to the Board or Shareholders for any act or omission by the Advisor, its
directors, officers, members or employees, or stockholders, directors or
officers of the Advisor’s Affiliates except as provided in Sections 18 and 19 of
this Agreement.

8. Fees.

(a) Investment Management Fee. The Advisor shall be paid as compensation for the
advisory services rendered to the Company hereunder an investment management fee
(the “Investment Management Fee”). The Investment Management Fee shall be
payable in cash or stock, subject to certain restrictions, at the option of the
Advisor, and may be deferred or waived, in whole or in part, from time to time,
by the Advisor (without interest). The Investment Management Fee will consist of
(i) a monthly fee equal to one twelfth of 0.5% of the aggregate cost (before
non-cash reserves and depreciation) of all real estate investments within the
Company’s portfolio and (ii) a monthly fee equal to 5.0% of the aggregate
monthly Net Operating Income derived from all real estate investments within the
Company’s portfolio. The Investment Management Fee shall be calculated monthly,
and the Investment Management Fee calculated with respect to each month shall be
payable monthly in arrears within ten days from the end of each calendar month
during the term hereof.

 

- 8 -



--------------------------------------------------------------------------------

In the event that a fee payable by the Company to the Advisor between the
Effective Date and Listing pursuant to this Section 8(a) cannot be paid in full
due to the restrictions in Section 11, then the unpaid portion of the fee shall
be deferred until such time as it may be paid in a later period without
restriction under Section 11.

(b) Acquisition Fees. The Advisor or its Affiliates shall receive as
compensation for services rendered in connection with the investigation,
selection and acquisition (by purchase, investment or exchange) of Property an
Acquisition Fee payable by the Company. The Advisor or its Affiliates shall be
paid up to 1.5% of (i) the Contract Purchase Price of Property acquired by the
Company, including any debt attributable to such investments, or (ii) when the
Company makes an investment indirectly through another entity, such investment’s
pro rata share of the gross asset value of Property held by that entity.
However, the total of all Acquisition Fees and Acquisition Expenses payable with
respect to any Property or Properties shall not exceed an amount equal to 6% of
the Contract Purchase Price, or in the case of a Mortgage, 6% of the funds
advanced, provided, however, that a majority of the Board of Trustees (including
a majority of the Independent Trustees) not otherwise interested in the
transaction may approve fees and expenses in excess of this limit if they
determine the transaction to be commercially competitive, fair and reasonable to
the Company.

(c) Property Management, Leasing and Construction Fees. The Advisor or its
Affiliates shall receive as compensation for services rendered with respect to
any Property, Property Management, Leasing and Construction Fees based upon the
customary property management, leasing and construction supervision fees
applicable to the geographic location and type of a Property. Such fees for each
service provided shall range from 2% to 5% of gross revenues received from a
Property the Company owns.

(d) Real Estate Commission Fee on Sale of Property. The Company shall pay the
Advisor or its Affiliates a Real Estate Commission Fee upon Sale of one or more
Properties, in an amount equal to the lesser of (i) one-half of the Competitive
Real Estate Commission, or (ii) 3% of the sales price of such Property or
Properties. Payment of such fee may be made only if the Advisor or its
Affiliates provides a substantial amount of services in connection with the Sale
of Property or Properties, as determined by a majority of the Independent
Trustees. In addition, the amount paid when added to all other real estate
commissions paid to unaffiliated parties in connection with such Sale shall not
exceed the lesser of the Competitive Real Estate Commission or an amount equal
to 6% of the sales price of such Property or Properties.

(e) Operating Partnership Interests. An Affiliate of the Advisor has been issued
one Class B limited partnership interest in the Operating Partnership (the
“Class B Interest”). The holder of the Class B Interest is entitled to
distributions as set forth in the Operating Partnership Agreement of the
Operating Partnership. The Class B Interest is subject to redemption in the
event of termination of this Agreement as described in the Operating Partnership
Agreement of the Operating Partnership.

(f) Loans. Except as set forth in the Declaration of Trust, the Company shall
not make any loans to the Advisor or its Affiliates or to the Company’s
Trustees.

 

- 9 -



--------------------------------------------------------------------------------

(g) Review of Fee Structure and Advisor Performance. From the Effective Date
until Listing, the Independent Trustees shall review the fees and expenses and
the performance of the Advisor at least annually in the manner set forth in the
Declaration of Trust.

9. Expenses.

(a) In addition to the compensation paid to the Advisor pursuant to Section 8
hereof, the Company shall pay directly or reimburse the Advisor for all of the
expenses paid or incurred by the Advisor in connection with the services it
provides to the Company pursuant to this Agreement, including, but not limited
to:

(i) the Company’s Organizational and Offering Expenses; provided, however, that
the total amount of all Organizational and Offering Expenses shall be reasonable
and shall in no event exceed 15% of the Gross Proceeds of each Offering;

(ii) the annual cost of goods and materials used by the Company, including
brokerage fees paid in connection with the purchase and sale of securities;

(iii) administrative services including personnel costs; and

(iv) Acquisition Expenses, disposition expenses, financing expenses, and
Operating Expenses.

(b) Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Section 9 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter, and shall deliver such statement to the Company
within 45 days after the end of each quarter.

10. Other Services. Except as set forth in the Declaration of Trust and herein,
the Company shall not accept goods or services from the Advisor or its
Affiliates.

11. Reimbursement to the Advisor. The Company shall not reimburse the Advisor at
the end of any fiscal quarter Operating Expenses that, in the four consecutive
fiscal quarters then ended (the “Expense Year”) exceed (the “Excess Amount”) the
greater of 2% of Average Invested Assets or 25% of Net Income (the “2%/25%
Guidelines”) for such year. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company, or, at the option of the Company,
subtracted from the Total Operating Expenses reimbursed during subsequent fiscal
quarters. If there is an Excess Amount in any Expense Year and the Independent
Trustees determine that such excess was justified, based on unusual and
nonrecurring factors which they deem sufficient, the Excess Amount may be
carried over and included in Operating Expenses in subsequent Expense Years, and
reimbursed to the Advisor in one or more of such years, provided that Operating
Expenses in any Expense Year, including any Excess Amount to be paid to the
Advisor, shall not exceed the 2%/25% Guidelines. Within 60 days after the end of
any fiscal quarter of the Company for which total Operating Expenses for the
Expense Year exceed the 2%/25% Guidelines, there shall be sent to the
stockholders a written disclosure of such fact, together with an explanation of
the factors the Independent Trustees considered in determining that such excess
expenses were justified. Such determination shall be reflected in the minutes of
the meetings of the Board of Trustees. The Company will not reimburse the
Advisor or its Affiliates for services for which the Advisor or its Affiliates
are entitled to compensation in the form of a separate fee. All figures used in
the foregoing computation shall be determined in accordance with generally
accepted accounting principles applied on a consistent basis.

 

- 10 -



--------------------------------------------------------------------------------

12. Other Activities of the Advisor. Nothing herein contained shall prevent the
Advisor or any of its Affiliates from engaging in or earnings fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, employee, or
stockholder of the Advisor or its Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association. The Advisor may, with
respect to any investment in which the Company is a participant, also render
advice and service to each and every other participant therein. The Advisor
shall report to the Board the existence of any condition or circumstance,
existing or anticipated, of which it has knowledge, which creates or could
create a conflict of interest between the Advisor’s obligations to the Company
and its obligations to or its interest in any other partnership, corporation,
firm, individual, trust or association. The Advisor or its Affiliates shall
promptly disclose to the Board knowledge of such condition or circumstance.

The Advisor shall be required to use its reasonable efforts to present a
continuing and suitable investment program to the Company which is consistent
with the investment policies and objectives of the Company, but neither the
Advisor nor any Affiliate of the Advisor shall be obligated generally to present
any particular investment opportunity to the Company even if the opportunity is
of a character which, if presented to the Company, could be taken by the
Company.

From the Effective Date until Listing, in the event that the Advisor is
presented with a potential investment which might be made by the Company and by
another investment entity which the Advisor advises or manages, then the entity
that has had the longest period of time elapse since it was offered an
investment opportunity will first be offered such investment opportunity.
Investment opportunities sourced directly by the Advisor and suitable for the
Company will first be presented to the Company before being offered to other
programs or accounts. In determining whether or not such an investment
opportunity is suitable for more than one program or account, the Advisor shall
examine, among others, the following factors: (i) the degree to which the
potential acquisition meets the investment objectives and parameters of each
program or account; (ii) the amount of funds available to each program or
account and the length of time such funds have been available for investment;
(iii) the effect of the acquisition both on diversification of each program’s or
account’s investments by type of property and geographic area, and on
diversification of the tenants of its properties; (iv) the policy of each
program or account relating to leverage of properties; (v) the anticipated cash
flow of each program or account; (vi) the income tax effects of the purchase of
each program or account; and (vii) the size of the investment.

If a subsequent event or development, such as a delay in the closing of a
property or a delay in the construction of a property, causes any such
investment, in the opinion of the Board and the Advisor, to be more appropriate
for a program or account other than the program or account that committed to
make the investment, the Advisor may determine that another program or account
affiliated with the Advisor will make the investment. The Board has a duty to
ensure that the

 

- 11 -



--------------------------------------------------------------------------------

method used by the Advisor for the allocation of the acquisition of properties
by two or more affiliated programs seeking to acquire similar types of
properties shall be reasonable, and has concluded that the procedures described
above are reasonable; such procedures will be reviewed regularly by the Board.

13. Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.

14. Term. This Agreement shall continue in force until April 30, 2011, subject
to an unlimited number of successive one-year renewals upon mutual consent of
the parties. It is the duty of the Board to evaluate the performance of the
Advisor annually before renewing the Agreement, and each such renewal shall be
for a term of no more than one year.

15. Termination. This Agreement may be terminated upon 60 days written notice
without Cause or penalty, by either party (upon approval of a majority of the
Independent Trustees of the Company or by the Advisor, as the case may be). This
Agreement may be terminated immediately (i) by the Company for Cause or (ii) by
the Advisor for a material breach of this Agreement by the Company which remains
uncured after 10 days’ written notice or the bankruptcy of the Company.

16. Assignment to an Affiliate. This Agreement may be assigned by the Advisor to
an Affiliate with the approval of a majority of the Board (including a majority
of the Independent Trustees). The Advisor may assign any rights to receive fees
or other payments under this Agreement without obtaining the approval of the
Board. This Agreement shall not be assigned by the Company without the consent
of the Advisor, except in the case of an assignment by the Company to a
corporation or other organization which is a successor to all of the assets,
rights and obligations of the Company, in which case such successor organization
shall be bound hereunder and by the terms of said assignment in the same manner
as the Company is bound by this Agreement.

17. Payments to and Duties of Advisor upon Termination. Payments to the Advisor
pursuant to this Section 17 shall be subject to the 2%/25% Guidelines to the
extent applicable.

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination all unpaid reimbursements of expenses and all earned but unpaid fees
payable to the Advisor prior to termination of this Agreement.

(b) The Advisor shall promptly upon termination:

(i) pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

 

- 12 -



--------------------------------------------------------------------------------

(iii) deliver to the Board all assets, including Properties, and documents of
the Company then in the custody of the Advisor; and

(iv) cooperate with the Company to provide an orderly management transition.

18. Indemnification by the Company. The Company shall indemnify and hold
harmless the Advisor and its Affiliates, including their respective officers,
directors, partners and employees (the “Indemnitees”), from all liability,
claims, damages or losses arising in the performance of their duties hereunder,
and related expenses, including reasonable attorneys’ fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance, subject to any limitations imposed by the laws of the
State of Maryland, the Declaration of Trust of the Company or the limitations
set forth below. Notwithstanding the foregoing, the Advisor shall not be
entitled to indemnification or be held harmless pursuant to this Section 18 for
any activity which the Advisor shall be required to indemnify or hold harmless
the Company pursuant to Section 19. Any indemnification of the Advisor may be
made only out of the net assets of the Company and not from Shareholders.

The Company may indemnify and hold harmless Indemnitees pursuant to this
Section 18 subject to the following limitations:

(a) The Company shall indemnify and hold harmless an Indemnitee against any or
all losses or liabilities reasonably incurred by the Indemnitee in connection
with or by reason of any act or omission performed or omitted to be performed on
behalf of the Company in such capacity, provided, that the Indemnitee has
determined, in good faith, that the course of conduct that caused the loss or
liability was in the best interests of the Company. The Company shall not
indemnify or hold harmless the Indemnitee if: (a) in the case that the
Indemnitee is a Trustee (other than an Independent Trustee), an Advisor or an
Affiliate, the loss or liability was the result of negligence or misconduct by
the Indemnitee, or (b) in the case that the Indemnitee is an Independent
Trustee, the loss or liability was the result of gross negligence or willful
misconduct by the Indemnitee. Any indemnification of expenses or agreement to
hold harmless may be paid only out of the net assets of the Company, and no
portion may be recoverable from the shareholders.

(b) The Company shall not provide indemnification to any Trustee, Advisor,
Affiliate or broker-dealer for any loss, liability or expense arising from or
out of an alleged violation of federal or state securities laws by such party
unless one or more of the following conditions are met: (a) there has been a
successful adjudication on the merits of each count involving alleged material
securities law violations as to the Indemnitee, (b) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the Indemnitee; or (c) a court of competent jurisdiction approves a
settlement of the claims against the Indemnitee and finds that indemnification
of the settlement and the related costs should be made, and the court
considering the request for indemnification has been advised of the position of
the Securities and Exchange Commission and of the published position of any
state securities regulatory authority in which securities were offered or sold
as to indemnification for violations of securities laws.

(c) The Company shall pay or reimburse reasonable legal expenses and other costs
incurred by an Indemnitee in advance of final disposition of a proceeding if all
of the following are satisfied:

 

- 13 -



--------------------------------------------------------------------------------

(i) the proceeding relates to acts or omissions with respect to the performance
of duties or services on behalf of the Company, (ii) the Indemnitee provides the
Company with written affirmation of the Indemnitee’s good faith belief that the
Indemnitee has met the standard of conduct necessary for indemnification by the
Company as authorized by this Section 18, (iii) the legal proceeding was
initiated by a third party who is not a shareholder or, if by a shareholder of
the Company acting in his or her capacity as such, a court of competent
jurisdiction approves such advancement, and (iv) the Indemnitee provides the
Company with a written agreement to repay the amount paid or reimbursed by the
Company, together with the applicable legal rate of interest thereon, if it is
ultimately determined that the Indemnitee did not comply with the requisite
standard of conduct and is not entitled to indemnification.

19. Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misfeasance, gross negligence or reckless disregard of its
duties, but the Advisor shall not be held responsible for any action of the
Board of Trustees in following or declining to follow any advice or
recommendation given by the Advisor.

20. Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Declaration of Trust,
the Bylaws, or accepted by the party to whom it is given, and shall be given by
being delivered by hand or by overnight mail or other overnight delivery service
to the addresses set forth herein:

 

To the Board, the Company and the Operating Partnership:

  

CB Richard Ellis Realty Trust

  

47 Hulfish Street, Suite 210

  

Princeton, NJ 08542

To the Advisor:

  

CBRE Advisors LLC

  

515 South Flower Street, Suite 3100

  

Los Angeles, California 90071

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 20.

 

- 14 -



--------------------------------------------------------------------------------

21. Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.

22. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

23. Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York,
notwithstanding any New York or other conflict-of-law provisions to the
contrary.

24. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

25. Indulgences, not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

26. Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

27. Titles not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

28. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

29. Voting of Shares. From the Effective Date until Listing, neither the
Trustees, the Advisor nor their Affiliates will vote or consent to the voting of
Shares they own on the date hereof or hereafter acquire on matters submitted to
the Shareholders regarding either (1) the removal of the Advisor, any Trustee or
any Affiliate, or (2) any transaction between the Company or the Operating
Partnership and the Advisor, any Trustee or any Affiliate.

[Signatures appear on next page.]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amended and
Restated Advisory Agreement as of the date and year first above written.

 

CB RICHARD ELLIS REALTY TRUST

By:

 

/s/ Jack A. Cuneo

Name:

 

Jack A. Cuneo

Title:

 

President and Chief Executive Officer

CBRE OPERATING PARTNERSHIP, L.P.

By:

 

/s/ Jack A. Cuneo

Name:

 

Jack A. Cuneo

Title:

 

President and Chief Executive Officer

CBRE ADVISORS LLC

By:

 

/s/ Jack A. Cuneo

Name:

 

Jack A. Cuneo

Title:

 

President and Chief Executive Officer

 

- 16 -